FILED
                             NOT FOR PUBLICATION
                                                                               SEP 22 2020
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


SPRAWLDEF, a public benefit                      No. 19-16278
corporation; et al.,
                                                 D.C. No. 4:18-cv-03918-YGR
              Petitioners-Appellees,

 v.

GUIDIVILLE RANCHERIA OF                          MEMORANDUM*
CALIFORNIA, an Indian tribe,

              Respondent-Appellant,

 and

CITY OF RICHMOND, a California
municipality; et al.,

              Respondents.


                  Appeal from the United States District Court
                     for the Northern District of California
                Yvonne Gonzalez Rogers, District Judge, Presiding

                          Submitted September 17, 2020**
                             San Francisco, California

       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: SCHROEDER, W. FLETCHER, and HUNSAKER, Circuit Judges.

      The Guidiville Rancheria of California, a federally recognized Indian tribe

(the “Tribe”), appeals from the district court’s order denying its motion to dismiss

based on tribal sovereign immunity. We have appellate jurisdiction under 28

U.S.C. § 1291. See Burlington N. & Santa Fe Ry. Co. v. Vaughn, 509 F.3d 1085,

1091 (9th Cir. 2007). We affirm.

      This case concerns a dispute over a settlement agreement and stipulated

judgment reached between the Tribe and the City of Richmond, California, in prior

litigation. The Tribe brought suit against the City in 2012 alleging that the City

had breached a Land Disposition Agreement allowing development of a casino on

the Richmond coastline at Point Molate. See Guidiville Rancheria of Cal. v.

United States, 704 F. App’x 655, 657 (9th Cir. 2017). After six years of litigation,

the parties entered into a settlement agreement and stipulated judgment. The

agreement stated that the district court “shall retain jurisdiction over this Action to

enforce the terms of this Judgment.”

      Soon after the agreement was entered into, plaintiffs in this action

(collectively, “SPRAWLDEF”) filed a petition for writ of administrative mandate

in California state court. The petition alleges that the City entered into the



                                           2
settlement agreement and stipulated judgment in violation of the Brown Act, which

requires open meetings before local government agencies take certain actions. Cal.

Gov’t Code §§ 54950 et seq. The City removed the action to federal court, and

SPRAWLDEF sought to join the Tribe as a defendant.

      “Because they are sovereign entities, Indian tribes are immune from

unconsented suit in state or federal court.” McClendon v. United States, 885 F.2d

627, 629 (9th Cir. 1989). However, a tribe consents to a court’s exercise of

jurisdiction by initiating a lawsuit. Id. at 630. When a tribe seeks an equitable

decree, it “assume[s] the risk that any equitable judgment secured could be

modified if warranted by changed circumstances.” United States v. Oregon, 657

F.2d 1009, 1015 (9th Cir. 1981). That is, when a tribe consents to a court’s

continued exercise of jurisdiction to enforce the terms of an equitable order, it also

consents to the court’s jurisdiction over suits seeking to modify or set aside that

order. See id.

      The Tribe here expressly consented to the district court’s continued exercise

of jurisdiction to enforce the terms of the stipulated judgment. In so doing, it

consented to the court’s jurisdiction over suits seeking to modify it or set it aside.

SPRAWLDEF’s suit seeks to void the settlement and resulting judgment, set aside

any City actions taken pursuant to the judgment, and require the City to comply


                                            3
with the Brown Act in future deliberations. The complaint does not specify any

other remedies sought against the Tribe. The suit therefore falls within the scope

of the Tribe’s waiver of sovereign immunity in the settlement agreement and

stipulated judgment.

      The Tribe also argues that this case is moot because in an open meeting the

City has recently approved an amended final judgment in the prior litigation. We

are unable to decide on the limited record before us whether SPRAWLDEF’s suit

is moot. The Tribe is free to make this argument to the district court in the first

instance.

      AFFIRMED.




                                           4